Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on March 9, 2022.

Restrictions/Elections.
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on March 9, 2022 is acknowledged.

Applicant further election of the following species:

    PNG
    media_image1.png
    112
    157
    media_image1.png
    Greyscale
SALVINORIN A
as the compound of formula I is also acknowledged. 
Since the above species was found free of prior art, the examination was expanded to the remaining species within the following CORE structure associated with the above elected species:

    PNG
    media_image2.png
    141
    177
    media_image2.png
    Greyscale
wherein X = O (when X = C is not considered, see Improper Markush Rejection below).

Status of Claims
Claims 1-12 are currently pending and are the subject of this office action.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2022.
Due to Applicant’s election of the following species:

    PNG
    media_image1.png
    112
    157
    media_image1.png
    Greyscale
SALVINORIN A
the examination of claims 1-10 is restricted to the following CORE structure:	

    PNG
    media_image2.png
    141
    177
    media_image2.png
    Greyscale
wherein X = O.

All other structures within the claims are not being examined, since they are not considered part of the elected invention, as such it is suggested that Applicant amends the claims accordingly in order to remove all non-elected inventions (see Improper Markush Group rejection below).

Priority
The present application is a 371 of PCT/EP2019/059380 filed on 04/12/2019, and claims priority to foreign application EPO EP18382252.7 filed on 04/13/2018.

Claim Rejections – Improper Markush Group.
Claims 1-10 are rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).

In the instant case, claims 1-10 encompass a very large and diverse set of compounds as depicted by general formula (I) and formula (II)

    PNG
    media_image2.png
    141
    177
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    143
    186
    media_image3.png
    Greyscale

The above formulas encompass a wide variety of chemical compounds which are different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species.  
For instance: formulas (I) and (II) belong to a completely different class of structures and will be classified in very different groups/subgroups.  Further in formula (I), the compounds wherein X is Carbon will afford a scaffold (a cyclic ketone) that is completely different than when X=O (a lactone) 
These compounds lack unity of invention since they do not share a common utility and/or they do not share a substantial structural feature essential to that utility: In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).

In order to overcome this rejection, Applicant should amend the above claims according to the following CORE structure:

    PNG
    media_image3.png
    143
    186
    media_image3.png
    Greyscale
wherein X = O.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 3-10 recite the following general formula (I):

    PNG
    media_image2.png
    141
    177
    media_image2.png
    Greyscale
, wherein X = O or C.

However, when X = C, and since there is no Carbon substitution, it would afford a molecule with a bivalent carbon atom with no substituents.

The metes and bounds of the claims are not clearly defined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the induction or maintenance or both, of general anesthesia in a subject, comprising the administration of a combination comprising the compound Salvinorin A with one or more benzodiazepines or one or more alpha2-adrenergic receptor agonists, or both, it does not reasonably provide enablement for the induction or maintenance or both, of general anesthesia in a subject, comprising the administration of a combination comprising the compounds encompassed by general formula (I):

    PNG
    media_image2.png
    141
    177
    media_image2.png
    Greyscale
wherein X = O (except for Salvinorin A) with one or more benzodiazepines or one or more alpha2-adrenergic receptor agonists, or both.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
	Claims 1-10 recite a method for the induction or maintenance or both, of general anesthesia in a subject, the method comprising administering to the subject a combination product comprising:
	(i) one or more selective K-opioid receptor agonists, wherein the selective K-opioid receptor agonist is a compound described by the following formula (I):

    PNG
    media_image2.png
    141
    177
    media_image2.png
    Greyscale
wherein X = O (see improper Markush above), and
	(II) one or more benzodiazepines or one or more alpha2-adrenergic receptor agonists, or both.

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
A search of the prior art revealed that the compounds of formula (I) are known in the art and most are known to be derivatives of the selective K-opioid receptor agonist Salvinorin A.
 A search of the literature reveals that there are no known anesthetic properties associated with Salvinorin A or any of the derivatives encompassed by formula (I).  Also, there is no knowledge that K-opioid selective agonists are effective in inducting and/or maintaining general anesthesia in subjects in need thereof.

4.	The breadth of the claims
The breadth of the claims is not commensurate in scope with the disclosure.   
The general formula (I)

    PNG
    media_image2.png
    141
    177
    media_image2.png
    Greyscale
wherein X = O, encompasses a very diverse and large number of substituents (R1, R2, R3, and R4).    Allegedly all these compounds, including Salvinorin A, are selective K-opioid receptor agonists

5.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.

The instant specification discloses only one example of a compound of formula (I): Salvinorin A, in combination with either medetomidine (an alpha2-adrenergic receptor agonist) or diazepam (a benzodiazepine) (see examples 3 and 4 of the specification) that is effective in inducing, maintaining or both, of general anesthesia in subjects. 
Applicant did not provide a reasonable representative set of examples comprising compounds of formula (I) (other than Salvinorin A) or other selective K-opioid receptor agonists, to be effective in combination with benzodiazepines and/or alpha2-adrenergic receptor agonist, to induce and/or maintain general anesthesia in a subject.  
Applicant did not provide enough examples to show that there is a correlation between the pharmacological activity observed for the compound Salvinorin A (maintaining and/or inducing general anesthesia when combined with benzodiazepines and/or alpha2-adrenergic agonists) and the pharmacological activity of other selective K-opioid receptor agonists, including the large and diverse set of compounds encompassed by general formula (I).  Since no other selective K-opioid receptor agonist was ever proved to be effective in inducing and/or maintaining general anesthesia in combination with a benzodiazepine and or an alpha2-adrenergic agonist, the skilled in the art will not know if the activity of Salvinorin A is due to its selectivity as an agonist against the K-opioid receptor or something else. 
As such, if there is no correlation, then the examples do not constitute working examples.  
While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the efficacy of selective K-opioid receptor agonist in general and of formula (I) in particular in maintaining and/or inducing general anesthesia, is required for practice of the claimed invention.
The specification provides no guidance that compounds of general formula (I), other than Salvinorin A, will have the same or similar activity as general anesthetics when combined with benzodiazepines and/or alpha2-adrenergic agonists.

6.	The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), it is not known if selective K-opioid receptor agonists in general, and compounds of general formula (I) in particular are effective as anesthetics when combined with benzodiazepines and/or alpha2-adrenergic agonists.  Based on this and since Applicant provides data for only one selective K-opioid receptor agonist of formula (I) (Salvinorin A) (see: 5. The amount of direction or guidance and the presence or absence of working examples above) it is expected that some, if not most of the compounds of formula (I) will not possess the same or similar pharmaceutical properties as Salvinorin A, as inferred by the claims and contemplated by the specification.
So, determining which compound within the scope of formula (I):

    PNG
    media_image2.png
    141
    177
    media_image2.png
    Greyscale
wherein X =O, other than Salvinorin A, will show he same or similar pharmaceutical activities as Salvinorin A, would require testing, and assaying all these compounds in order to determine if said compound/s possess asserted utility.  
This is undue experimentation given the limited guidance and direction provided by Applicants.

7.	Conclusion
Accordingly, the inventions of claims 1-10 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 9, 2022.